           Case 2:18-cv-01710-RSL Document 43 Filed 07/17/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                           WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10   MAPLE LEAF HOUSING                                Case No. 2:18-cv-01710-RSL
     INVESTMENTS, LLC, a Washington
11   company,                                          STIPULATED MOTION AND
                                                       ORDER FOR 90-DAY STAY OF
12          Plaintiff,                                 LITIGATION PENDING
                                                       COMPLETION OF SETTLEMENT
13          vs.                                        DISCUSSIONS
14   TEXACO DOWNSTREAM PROPERTIES
     Inc., a Delaware corporation,
15
            Defendant.
16
17
18                       Plaintiff MAPLE LEAF HOUSING INVESTMENTS, LLC (“MLHI”)
19   and defendant TEXACO DOWNSTREAM PROPERTIES INC. (“TDPI”) jointly move
20   the Court for an Order (1) staying the litigation, with the exception of settlement
21   discussions, for 90 days and (2) vacating the current trial date and operative case
22   management order (Dkt. # 40). As set forth in greater detail below, the parties are
23   engaged in ongoing settlement negotiations and wish to preserve their, and the Court’s,
24   resources by focusing on a negotiated resolution of this matter rather than active
25   litigation.
26                       Trial in this matter is set for February 1, 2021 and expert reports are
27   due August 5, 2020. Dkt #40. The Parties are hopeful that relief from litigation
28   STIPULATION RE: RE LITIGATION STAY                                     Rogers Joseph O’Donnell
     TO COMPLETE SETTLEMENT DISCUSSIONS                                 311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                            San Francisco, CA 94104
     Page 1                                                                            (415) 956-2828
                                                                                                 514187.1
           Case 2:18-cv-01710-RSL Document 43 Filed 07/17/20 Page 2 of 4


 1   deadlines will allow them to focus on settlement discussions that will result in settlement
 2   of the case. A notice of settlement will be filed if settlement is reached or, if settlement
 3   has not been reached by the end of the stay period, the Parties will provide a joint status
 4   report to the Court that addresses the status of settlement discussions and proposed case
 5   management.
 6                     Pursuant to the Western District’s Local Civil Rule (“LCR”) 16(d), a
 7   case management schedule may be modified for good cause with the Judge’s consent and
 8   under LCR16(m)(2) a court, by order, may modify any deadline set forth in LCR 16.
 9   There is good cause for the Court to grant this Motion because MLHI and TDPI have
10   reached an agreement regarding a procedure to discuss settlement, the parties have taken
11   steps to effectuate that agreement, and, if settlement is reached, there will be a benefit
12   both to the parties themselves (foregoing unnecessary litigation activity and expense) and
13   to the Court (conserving judicial resources). Moreover, the parties believe that the
14   proposed course is a reasonable alternative to pursuing litigation or seeking other relief
15   from the Court due to the impact of the COVID-19 pandemic.
16                  Based on the foregoing, MLHI and TDPI jointly request that the Court
17   issue an order:
18      (1)     Vacating the current trial date and case management order;
19      (2)     Staying litigation activity for 90-days, with the exception of settlement
20              discussions and other ADR activities; and
21      (3)     Setting a deadline for a joint status report on settlement and proposed case
22              management no later than 14 days after the litigation stay ends.
23
24                  IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
25
26
27
28   STIPULATION RE: RE LITIGATION STAY                                    Rogers Joseph O’Donnell
     TO COMPLETE SETTLEMENT DISCUSSIONS                                311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                           San Francisco, CA 94104
     Page 2                                                                           (415) 956-2828
                                                                                                514187.1
           Case 2:18-cv-01710-RSL Document 43 Filed 07/17/20 Page 3 of 4

     Dated: July 16, 2020,                       ROGERS JOSEPH O'DONNELL, PC
 1
 2
                                                By: /s/ Robert C. Goodman
 3
                                                Robert C. Goodman, WSBA No. 49144
 4                                              Jon-Erik W. Magnus, WSBA No. 54691
                                                311 California Street, 10th Floor
 5                                              San Francisco, CA 94104
                                                rgoodman@rjo.com
 6                                              jmagnus@rjo.com
                                                Telephone: (415) 956-2828
 7                                              Attorneys for Defendant
                                                TEXACO DOWNSTREAM PROPERTIES
 8                                              INC.
 9
10   Dated: July 16, 2020                       VERIS LAW GROUP PLLC

11
12                                              By: /s/ Howard F. Jensen

13                                              Howard F. Jensen, WSBA No. 25144

14                                              1809 Seventh Ave., Suite 1400
                                                Seattle, WA 98101
15                                              howard@verislawgroup.com
                                                Telephone: (206) 829-9590
16                                              Attorneys for Plaintiff
                                                MAPLE LEAF HOUSING
17                                              INVESTMENTS, LLC

18
19                 I attest that concurrence in the filing of this document has been obtained

20   from Howard F. Jensen, counsel for Maple Leaf Housing Investments, LLC.

21
22    Dated: July 16, 2020    ROGERS JOSEPH O’DONNELL

23
24                                                  By: /s/ Robert C. Goodman
                                                    ROBERT C. GOODMAN
25                                                  Attorneys for Defendant
26
27
28   STIPULATION RE: RE LITIGATION STAY                                  Rogers Joseph O’Donnell
     TO COMPLETE SETTLEMENT DISCUSSIONS                              311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                         San Francisco, CA 94104
     Page 3                                                                         (415) 956-2828
                                                                                              514187.1
             Case 2:18-cv-01710-RSL Document 43 Filed 07/17/20 Page 4 of 4


 1                                                ORDER
 2
       The Court ORDERS as follows:
 3
        1.       The trial date in this matter and Case Management Order in this matter are
 4
                 VACATED.
 5
        2.       With the exception of settlement discussions or other ADR-related activities, the
 6
                 parties shall stay all litigation activities, including discovery, for 90 days after
 7
                 entry of this Order.
 8
        3.       On or before October 30, 2020, the Parties will file a joint status report advising
 9
                 the Court of the following: (1) status of settlement; (2) likelihood of settlement;
10
                 and (3) a proposed case management schedule.
11
12
       In the event that the case settles, counsel shall notify Deputy Clerk, Kerry Simonds at 206-
13
       370-8519 as soon as possible.
14
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
17
18      Dated this 17th day of July, 2020.

19
20
                                                 A
                                                 HONORABLE ROBERT S. LASNIK
                                                 U.S. DISTRICT COURT JUDGE
21
22
23
24
25
26
27
28   STIPULATION RE: RE LITIGATION STAY                                         Rogers Joseph O’Donnell
     TO COMPLETE SETTLEMENT DISCUSSIONS                                     311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                                San Francisco, CA 94104
     Page 4                                                                                (415) 956-2828
                                                                                                     514187.1
